DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “film detaching device” in claim 1 and “film separating device” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 4, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wadsworth et al. (U.S. Patent Application Publication 2015/0041069).
Wadsworth discloses a portable film application apparatus, comprising: a base (considered 810), wherein a positioning station (considered the right half of the base, 819, as shown in Figures 8 and 9 from the leftmost end of 834 to the rightmost end of 810) and a film sticking station (considered the left half of the base, 818, as shown in Figures 8 and 9 from the leftmost end of 810 to the rightmost end of 823 at and including 835 and 836) are respectively disposed on two sides of the base; a positioning seat (considered 834), wherein the positioning seat is disposed on one end of the positioning station and is configured to lock (i.e. securely hold) a location of an electronic device (320); a film holder (considered 835, 836), wherein the film holder is disposed on one end of the film sticking station and is configured to lock (i.e. secure) a location of a film (100); a conveying device, i.e. conveyor, (considered to comprise 911, 1139, 913) wherein the conveying device is configured to slide the positioning seat back and forth between the positioning station and the film sticking station, to match the electronic device with a membrane (130); and a film detaching device (considered to comprise 851, 853, 854, 856, and 915 and including particularly pulling mechanism 856 considered corresponding structure or equivalent thereof of snap 511 described in the specification on page 7 and “the release layer is separated from the membrane under the action of the snap 511”), wherein (at least a portion of) the film detaching device (at least at 915 or 853) is disposed on one end of the film sticking station and is configured to separate a release layer (140) from the membrane (Figures 1, 2, and 8-14 and Paragraphs 0040, 0046, 0056, and 0073-0084).
Regarding claim 4, Wadsworth teaches a roller (828) is arranged (such as when the film holder 835, 836 is moved/slid underneath the roller) at a junction of the positioning station with the film sticking station, and a first elastic element (spring) for elastically adjusting the roller up and down is 
Regarding claim 8, Wadsworth teaches the conveying device comprises a guide rail (913) that is disposed on an inner side of the base and communicates the positioning station with the film sticking station, and a slider seat (830) connected to the positioning seat is slidably provided on the guide rail.  
Regarding claim 10, Wadsworth teaches a push/pull handle (855) is connected via the film detaching device, conveying device, and slider seat to an end of the positioning seat away from the film sticking station (e.g. to the leftmost end of the positioning seat via 1139 and 830 as shown in Figure 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wadsworth in view of Seo (KR 10-1252750 and see also the machine translation).
Wadsworth is described above in full detail.  Wadsworth does not expressly teach the positioning seat is adjustable.  It is known in the same art a supporting portion (600) of the positioning seat (100) is depressed inward to form a positioning chamber for accommodating the electronic device, and a stopper of another supporting portion (500) is slidably provided at an end of the positioning chamber at the lower end of the electronic device (37) to hold different types of electronic devices as taught by Seo (Figures 2-4 and Paragraph 0060).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the apparatus taught by Wadsworth further comprises a supporting portion (600) of the positioning seat is depressed inward to form a positioning chamber for accommodating the electronic device, and a stopper of another supporting portion (500) is slidably provided at an end of the positioning chamber away from the film sticking station/at the lower end of the electronic device to hold different types of electronic devices as taught by Seo.




Allowable Subject Matter
Claims 2, 3, and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 3, the prior art of record fails to teach or suggest a portable film application apparatus as claimed wherein the film detaching device is disposed below the conveying device and comprises a film detaching seat; a snap matched with a connection tag is protruded at an end of a surface of the film detaching seat near the positioning station, and an accommodating chamber matched in size with the release layer is further formed in the film detaching seat.  
Regarding claim 5, the prior art of record fails to teach or suggest a portable film application apparatus as claimed wherein a secondary dedusting roller resisted against the dedusting roller up and down is arranged above the dedusting roller, and the surface viscosity of the secondary dedusting roller is greater than that of the dedusting roller.  
Regarding claims 6 and 7, the prior art of record fails to teach or suggest a portable film application apparatus as claimed wherein the film holder comprises a positioning frame arranged on the base, a process groove is formed by a hollow middle portion through the positioning frame, and convex columns are symmetrically arranged on the positioning frame to hold the film above the process groove.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746